DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one opening” in line 1.  It is unclear as to which opening the applicant is referring to.  Specifically, is the applicant referring to at least one opening of the array of openings or at least one of opening of the array of openings free of an enclosure. 
Claim 12 recites the limitation “the at least one opening” in line 12 and in line 14-15.  It is unclear as to which opening the applicant is referring to.  Specifically, is the applicant referring to at least one opening of the array of openings or at least one of opening of the array of openings free of an enclosure.  Claims 13-20 are rejected by virtue of dependency on claim 12. 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rethwisch et al (US 20130336852 A1; hereinafter “Rethwisch”).  
Regarding claim 1, Rethwisch teaches a pipette tip holder (Rethwisch; Abstract; carrier for pipette tips) comprising: 
a tray including an array of openings to receive pipette tips (Rethwisch; para [18, 55, 179]; Fig. 7, 8; a plate with a plurality of holes for inserting pipette tips; examiner notes that the tray is interpreted as the plurality of plates 21, and the plate 21 second from the bottom receives the pipette tip 26), a plurality of the openings (Rethwisch; para [179]; Fig. 10; a plurality of holes 53 for inserting pipette tips) providing access to interiors of a plurality of enclosures (Rethwisch; para [125]; Fig. 10; Pipette tips 36 that are inserted into the plate 21 are laterally guided by the further holes 33… alignments of pipette tips 36 in the automatic or manual stacking of filled plates 21; examiner interprets the bottommost plate 21 as part of the tray comprising the plurality of enclosures, because the pipette tips 36 in the bottommost plate 21 would enclose the pipette tips from trays above), at least one opening of the array of openings of the array free of an enclosure (Rethwisch; Fig. 10); and 
a container (Rethwisch; para [156-160]; Fig. 10; frame 1), the tray secured over a mouth of the container (Rethwisch; para [158, 159]; connecting the frame 1 and the plate 21, that have contact surfaces 8, 32 on the upper edge 7 of the frame 1 and on the underside 24 of the plate 21), the at least one opening of the array of openings providing access through the tray to the interior of the container (Rethwisch; Fig. 10; the at least one opening is open to the container without a pipette on the bottommost plate).

    PNG
    media_image1.png
    584
    611
    media_image1.png
    Greyscale

Image 1. Annotated Figure 10 disclosed in Rethwisch. 
Regarding claim 2, Rethwisch teaches the pipette tip holder of claim 1, wherein the enclosures extend into the container (Rethwisch; Fig. 10; pipette tips 36 interpreted as the enclosure extends into frame 1).
Regarding claim 3, Rethwisch teaches the pipette tip holder of claim 1, wherein the array of openings is arranged in columns and rows of openings (Rethwisch; Fig. 2, 4, 7,8). 
Regarding claim 4, Rethwisch teaches the pipette tip holder of claim 3, wherein the at least one opening of the array of openings is disposed at a corner of the array of openings arranged in columns and rows of openings (Rethwisch; Fig. 2, 4, 7,8).  Examiner notes that the plurality of holes 53 in the top left, top right, bottom left, or bottom right meets the limitation. 
Regarding claim 5, Rethwisch teaches the pipette tip holder of claim 1, further comprising a plurality of pipette tips disposed in the array of openings (Rethwisch; para [18]; Fig. 10; a plate with a plurality of holes for inserting pipette tips; examiner notes that a plurality of pipette tips may be inserted as seen in Fig. 10).
Regarding claim 6, Rethwisch teaches the pipette tip holder of claim 5, wherein the at least one opening is free of a pipette tip (Rethwisch; Fig. 10; examiner notes that the opening may be free when a pipette is not inserted as seen in Fig. 10).
Regarding claim 7, Rethwisch teaches the pipette tip holder of claim 5, wherein a pipette tip of the plurality of pipette tips extends through an opening of the array of openings and into an enclosure of the plurality of enclosures (Rethwisch; Fig. 10)
Regarding claim 8, Rethwisch teaches the pipette tip holder of claim 1, further comprising a cover secured to the tray and over the array of openings (Rethwisch; para [117]; Fig. 5; The cover cap 38 covers up a plate 21).
Regarding claim 9, Rethwisch teaches the pipette tip holder of claim 1, wherein the tray defines a clip to secure the tray to a lip of the container (Rethwisch; para [158, 159]; connecting the frame 1 and the plate 21, that have contact surfaces 8, 32 on the upper edge 7 of the frame 1 and on the underside 24 of the plate 21).
Regarding claim 10, Rethwisch teaches the pipette tip holder of claim 1, wherein the container is tapered to have a large cross-section at the mouth than at a bottom of the container (Rethwisch; Fig. 10).
Regarding claim 11, Rethwisch teaches the pipette tip holder of claim 1, wherein each enclosure of the plurality of enclosures defines a volume isolated from volumes of other enclosures of the plurality of enclosures and isolated from an interior of the containers (Rethwisch; Fig. 10; the enclosure of from the first pipette tip 36 is isolated and separated from the other enclosures as seen in Fig. 10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rethwisch in view of Gisler et al (US 20120058900 A1; hereinafter “Gisler”). 
Regarding claim 12, Rethwisch teaches a method of dispensing liquid (Rethwisch; para [148]; The pipette tips 86 are removable from this arrangement individually or in groups by means of a pipette; examiner notes that pipettes are removable and is well known in the art to be used to dispense or draw liquid), the method comprising: 
selecting a pipette tip from a plurality of pipette tips disposed in an array of openings of a pipette tip holder (Rethwisch; para [148]; The pipette tips 86 are removable from this arrangement individually or in groups by means of a pipette), the pipette tip holder including:
a tray including an array of openings to receive pipette tips (Rethwisch; para [18, 55, 179]; Fig. 7, 8; a plate with a plurality of holes for inserting pipette tips; examiner notes that the tray is interpreted as the plurality of plates 21, and the plate 21 second from the bottom receives the pipette tip 26), a plurality of the openings (Rethwisch; para [179]; Fig. 10; a plurality of holes 53 for inserting pipette tips) providing access to interiors of a plurality of enclosures (Rethwisch; para [125]; Fig. 10; Pipette tips 36 that are inserted into the plate 21 are laterally guided by the further holes 33… alignments of pipette tips 36 in the automatic or manual stacking of filled plates 21; examiner interprets the bottommost plate 21 as part of the tray comprising the plurality of enclosures, because the pipette tips 36 in the bottommost plate 21 would enclose the pipette tips from trays above), at least one opening of the array of openings of the array free of an enclosure (Rethwisch; Fig. 10); and 
a container (Rethwisch; para [156-160]; Fig. 10; frame 1), the tray secured over a mouth of the container (Rethwisch; para [158, 159]; connecting the frame 1 and the plate 21, that have contact surfaces 8, 32 on the upper edge 7 of the frame 1 and on the underside 24 of the plate 21), the at least one opening of the array of openings providing access through the tray to the interior of the container (Rethwisch; Fig. 10; the at least one opening is open to the container without a pipette on the bottommost plate).
Rethwisch does not teach expelling the liquid from the pipette tip through the at least one opening and into the interior of the container; and placing the pipette tip into an opening of the array of openings other than the at least one opening. 
However, Gisler teaches an analogous tip rack (Gisler; para [43]; Fig. 25; tip rack) expelling the liquid from the pipette tip through the at least one opening and into the interior of the container (Gisler; para [103]; a first process head for transferring a liquid sample from the first receptacle to a second receptacle); and placing the pipette tip into an opening of the array of openings other than the at least one opening (Gisler; para [133]; the rack preferably comprises rows of open chambers for holding a second type of pipette tips).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the method of Rethwish to expel liquid from the pipette as taught by Gisler, because Gisler teaches that the expel sample is isolated to analyze and analyte (Gisler; para [111]).  Further, it would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the method of Rethwish to place the pipette tip into another opening of the array of openings as taught by Gisler, because Gisler teaches that the second chamber prevents contaminations between the tips (para [113]). 
Regarding claim 13, modified Rethwisch teaches the method of claim 12, further comprising selecting a second pipette tip from the plurality of pipette tips and drawing a second liquid from a second liquid source (Gisler; para [172]; Fig. 25; The process head can selectively engage with pipette tips of a first type or pipette tips of a second type).
Regarding claim 14, modified Rethwisch teaches the method of claim 13, further comprising expelling the second liquid from the second pipette tip through the at least one opening and placing the second pipette tip in a second opening of the array of openings (Gisler; para [163]; processing involves transfer of vessels, or of liquid samples and reagents from one vessel to another).
Regarding claim 15, modified Rethwisch teaches the method of claim 12, wherein the opening into which the pipette tip is place is isolated from the interior of the container and other pipette tips of the plurality of pipette tips be an enclosure of the plurality of enclosures (Rethwisch; Fig. 10) .
Regarding claim 16, modified Rethwisch teaches the method of claim 12, wherein the array of openings is arranged in columns and rows of openings (Rethwisch; Fig. 2, 4, 7,8).
Regarding claim 17, modified Rethwisch teaches the method of claim 16, wherein the at least one opening of the array of openings is disposed at a corner of the array of openings arranged in columns and rows of openings (Rethwisch; Fig. 2, 4, 7,8).  Examiner notes that the plurality of holes 53 in the top left, top right, bottom left, or bottom right meets the limitation.
Regarding claim 18, modified Rethwisch teaches the method of claim 12, wherein the tray defines a clip to secure the tray to a lip of the container (Rethwisch; para [158, 159]; connecting the frame 1 and the plate 21, that have contact surfaces 8, 32 on the upper edge 7 of the frame 1 and on the underside 24 of the plate 21).
Regarding claim 19, modified Rethwisch teaches the method of claim 12, wherein the container is tapered to have a large cross-section at the mouth than at a bottom of the container (Rethwisch; Fig. 10).
Regarding claim 20, modified Rethwisch teaches the method of claim 12, wherein a cover is secured to the tray and over the array of openings (Rethwisch; para [117]; Fig. 5; The cover cap 38 covers up a plate 21), the method further comprising removing the cover (Rethwisch; para [4]; the cover cap has to be removed).  
Modified Rethwisch does not teach inserting the tray into an instrument.
However, Gisler teaches an analogous tip rack (Gisler; para [43]; Fig. 25; tip rack)  inserting the tray into an instrument (Gisler; para [214]; Fig. 35, 36, 37; he processing plate 101 comprises recesses 107 for engagement with latch clips 124 on the processing station 201).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the method of Rethwish to expel liquid from the pipette as taught by Gisler, because Gisler the precise interface between the processing plate and processing station within an analyzer reduces dead volumes and risk of cross-contamination (Gisler; para [214]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796